                 Case 3:17-cr-00100 Document 374 Filed 12/13/18 Page 1 of 7 PageID #: 1509
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                         Southern District
                                        __________         of West
                                                    District         Virginia
                                                              of __________
                                                          )
              UNITED STATES OF AMERICA                    )      JUDGMENT IN A CRIMINAL CASE
                          v.                              )
                                                          )
               RIGOBERTO FERNANDEZ, JR.                          Case Number: 3:17-00100-03
                                                          )
                                                          )      USM Number: 78020-408
                                                          )
                                                          )       Trent Redman
                                                          )      Defendant’s Attorney
THE DEFENDANT:
G
✔ pleaded guilty to count(s)          one of the second superseding indictment

G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 21 U.S.C. § 846                    Conspiracy to Distribute 50 Grams of More of Methamphetamine             06/01/2017                   1




       The defendant is sentenced as provided in pages 2 through                7        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G
✔ Count(s)       3 of the second superseding indictment   G
                                                          ✔ is    G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          12/12/2018
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge


                                                                         ROBERT C. CHAMBERS
                                                                         UNITED STATES DISTRICT JUDGE
                                                                         Name and Title of Judge


                                                                          12/13/2018
                                                                         Date
                   Case 3:17-cr-00100 Document 374 Filed 12/13/18 Page 2 of 7 PageID #: 1510
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment — Page    2        of   7
 DEFENDANT: RIGOBERTO FERNANDEZ, JR.
 CASE NUMBER: 3:17-00100-03

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  60 months.




      G The court makes the following recommendations to the Bureau of Prisons:
  that the defendant be housed as close to Phoenix, AZ, as possible;
  that the defendant be allowed to participate in the Comprehensive Drug Abuse Treatment Program.


      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.
      ✔ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
      G
            G before 2 p.m. on                                            .
            ✔ as notified by the United States Marshal.
            G
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 aW                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
                   Case 3:17-cr-00100 Document 374 Filed 12/13/18 Page 3 of 7 PageID #: 1511
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                        Judgment—Page     3    of        7
DEFENDANT: RIGOBERTO FERNANDEZ, JR.
CASE NUMBER: 3:17-00100-03
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
     5 years.




                                                    MANDATORY CONDITIONS

1.     You must not commit another federal, state or local crime.
.     You must not unlawfully possess a controlled substance.
.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              G The above drug testing condition is suspended, based on the court's determination that you
                  SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVH FKHFNLIDSSOLFDEOH
       G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
             UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
.       G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
.       G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
             reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.       G   You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
               Case 3:17-cr-00100 Document 374 Filed 12/13/18 Page 4 of 7 PageID #: 1512
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         4        of         7
DEFENDANT: RIGOBERTO FERNANDEZ, JR.
CASE NUMBER: 3:17-00100-03

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
              Case 3:17-cr-00100 Document 374 Filed 12/13/18 Page 5 of 7 PageID #: 1513
AO 245B(Rev. ) Judgment in a Criminal Case
                     Sheet 3D — Supervised Release
                                                                                            Judgment—Page    5     of      7
DEFENDANT: RIGOBERTO FERNANDEZ, JR.
CASE NUMBER: 3:17-00100-03

                                       SPECIAL CONDITIONS OF SUPERVISION

The defendant will participate in a program of testing, counseling and treatment for drug and alcohol abuse as directed by
the probation officer.

The defendant is not a legal resident of the Southern District of West Virginia, therefore, the period of supervised release is
to be administered by the district where the defendant is a legal resident and/or the district where a suitable release plan
has been developed.

The defendant shall comply with the Standard Conditions of Supervision adopted by the Southern District of West Virginia
in Local Rule of Criminal Procedure 32.3, as follows:

1) If the offender is unemployed, the probation officer may direct the offender to register and remain active with Workforce
West Virginia.

2) Offenders shall submit to random urinalysis or any drug screening method whenever the same is deemed appropriate
by the probation officer and shall participate in a substance abuse program as directed by the probation officer. Offenders
shall not use any method or device to evade a drug screen.

3) As directed by the probation officer, the defendant will make copayments for drug testing and drug treatment services at
rates determined by the probation officer in accordance with a court-approved schedule based on ability to pay and
availability of third-party payments.

4) A term of community service is imposed on every offender on supervised release or probation. Fifty hours of community
service is imposed on every offender for each year the offender is on supervised release or probation. The obligation for
community service is waived if the offender remains fully employed or actively seeks such employment throughout the
year.

5) The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
                Case 3:17-cr-00100 Document 374 Filed 12/13/18 Page 6 of 7 PageID #: 1514
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page        6     of        7
 DEFENDANT: RIGOBERTO FERNANDEZ, JR.
 CASE NUMBER: 3:17-00100-03
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                   Fine                      Restitution
 TOTALS            $ 100.00                     $                                  $                         $


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered             Priority or Percentage




 TOTALS                               $                         0.00           $                        0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine      G restitution.
       G the interest requirement for the           G fine      G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
               Case 3:17-cr-00100 Document 374 Filed 12/13/18 Page 7 of 7 PageID #: 1515
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 5A — Criminal Monetary Penalties
                                                                                        Judgment—Page       7   of   7
DEFENDANT: RIGOBERTO FERNANDEZ, JR.
CASE NUMBER: 3:17-00100-03

                     ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
The special assessment will be paid through participation in the Inmate Financial Responsibility Program.
